Citation Nr: 0738367	
Decision Date: 12/06/07    Archive Date: 12/13/07

DOCKET NO.  04-19 480	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to an initial evaluation in excess of 20 
percent for residuals of frostbite, index, middle, ring and 
little fingers, left hand.

2.  Entitlement to an initial evaluation in excess of 10 
percent for residuals of frostbite, right thumb.


REPRESENTATION

Veteran represented by:        Disabled American Veterans


ATTORNEY FOR THE BOARD

L. J. N. Driever, Counsel




INTRODUCTION

The veteran served in the Army National Guard from August 
1983 to August 1989, during which time he suffered an injury, 
the residuals of which are now service connected.    

These claims come before the Board of Veterans' Appeals 
(Board) on appeal of a June 2003 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Waco, Texas.  

In December 2006, the RO remanded these claims to the RO via 
the Appeals Management Center (AMC) in Washington, D.C.


FINDINGS OF FACT

1.  VA provided the veteran adequate notice and assistance 
with regard to his claims.

2.  The veteran's left hand disability causes pain and 
numbness and involves arthritis, confirmed on x-rays.

3.  The veteran's right thumb disability causes pain.

4.  Neither disability at issue in this appeal presents such 
an unusual or exceptional disability picture as to render 
impractical the application of regular schedular standards. 


CONCLUSIONS OF LAW

1.  The criteria for entitlement to an initial evaluation in 
excess of 20 percent for residuals of frostbite, index, 
middle, ring and little fingers, left hand, have not been 
met.  38 U.S.C.A. §§ 1155, 5102, 5103, 5103A (West 2002); 38 
C.F.R. §§ 3.159, 3.321, 4.1-4.7, 4.104, Diagnostic Code 7122 
(2006). 

2.  The criteria for entitlement to an initial evaluation in 
excess of 10 percent for residuals of frostbite, right thumb, 
have not been met.  38 U.S.C.A. §§ 1155, 5102, 5103, 5103A 
(West 2002); 38 C.F.R. §§ 3.159, 3.321, 4.1-4.7, 4.104, 
Diagnostic Code 7122 (2006). 


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  VA's Duties to Notify and Assist

On November 9, 2000, the Veterans Claims Assistance Act of 
2000 (VCAA), codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5106, 5107, 5126 (West 2002), became law.  Regulations 
implementing the VCAA were then published at 
66 Fed. Reg. 45,620, 45,630-32 (August 29, 2001) and codified 
at 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326 (2006).  The 
VCAA and its implementing regulations are applicable to this 
appeal.

The VCAA and its implementing regulations provide, in part, 
that VA will notify a claimant and his representative, if 
any, of the information and medical or lay evidence not 
previously provided to the Secretary that is necessary to 
substantiate a claim.  As part of the notice, VA is to 
specifically inform the claimant and his representative, if 
any, of which portion of the evidence the claimant is to 
provide and which portion of the evidence VA will attempt to 
obtain on the claimant's behalf.  They also require VA to 
assist a claimant in obtaining evidence necessary to 
substantiate a claim, but such assistance is not required if 
there is no reasonable possibility that such assistance would 
aid in substantiating the claim.  

The United States Court of Appeals for Veterans Claims 
(Court) has mandated that VA ensure strict compliance with 
the provisions of the VCAA.  See Quartuccio v. Principi, 16 
Vet. App. 183 (2002).  In this case, VA provided the veteran 
adequate notice and assistance with regard to his claims such 
that the Board's decision to proceed in adjudicating these 
claims does not prejudice the veteran in the disposition 
thereof.  Bernard v. Brown, 4 Vet. App. 384, 392-94 (1993). 

A.  Duty to Notify

The Court has indicated that notice under the VCAA must be 
given prior to an initial unfavorable decision by the agency 
of original jurisdiction.  In Pelegrini v. Principi 
(Pelegrini II), 18 Vet. App. 112, 119-20 (2004), the Court 
also indicated that the VCAA requires VA to provide notice, 
consistent with the requirements of 38 U.S.C.A. § 5103(A), 38 
C.F.R. § 3.159(b), and Quartuccio, that informs the claimant 
of any information and evidence not of record (1) that is 
necessary to substantiate the claim, (2) that VA will seek to 
provide, and (3) that the claimant is expected to provide.  
In what can be considered a fourth element of the requisite 
notice, the Court further held that, under 38 C.F.R. § 
3.159(b), VA must request the claimant to provide any 
evidence in his possession that pertains to the claim.  Id. 
at 120-21.

In March 2006, the Court held that the aforementioned notice 
requirements apply to all five elements of a service 
connection claim, including: (1) veteran status; 
(2) existence of disability; (3) a connection between service 
and disability; (4) degree of disability; and (5) effective 
date of disability.  Dingess/Hartman v. Nicholson, 19 Vet. 
App. 473, 484 (2006).  The Court further held that notice 
under the VCAA must inform the claimant that, if the RO 
grants his service connection claim, it will then assign such 
an award a disability rating and an effective date.  Id. at 
486.

The RO provided the veteran VCAA notice on his claims by 
letters dated August 2002 and December 2006, the first sent 
before initially deciding those claims in a rating decision 
dated June 2003.  The timing of such notice reflects 
compliance with the requirements of the law as found by the 
Court in Pelegrini II.  

The content of such notice letters also reflects compliance 
with the requirements of the law as found by the Court in 
Pelegrini II and Dingess/Hartman.  Therein, the RO 
acknowledged the veteran's claims, notified the veteran of 
the evidence needed to substantiate those claims, identified 
the type of evidence that would best do so, informed him of 
VA's duty to assist and indicated that it was developing his 
claims pursuant to that duty.  As well, the RO provided the 
veteran all pertinent information on disability evaluations 
and effective dates.  The RO also identified the evidence it 
had received in support of the veteran's claims and the 
evidence it was responsible for securing.  The RO noted that 
it would make reasonable efforts to assist the veteran in 
obtaining all outstanding evidence provided he identified the 
source(s) thereof.  The RO also noted that, ultimately, it 
was the veteran's responsibility to ensure VA's receipt of 
all pertinent evidence.  The RO advised the veteran to sign 
the enclosed forms authorizing the release of his treatment 
records if he wished VA to obtain such records on his behalf.  
The RO also advised the veteran to identify or send directly 
to VA any evidence or information he thought would help 
support his claims.  

B.  Duty to Assist

VA made reasonable efforts to identify and obtain relevant 
records in support of the veteran's claims.  38 U.S.C.A. § 
5103A(a), (b), (c) (West 2002).  Specifically, the RO 
attempted to secure and associate with the claims file all 
evidence the veteran identified as being pertinent to those 
claims, including service medical records, post-service VA 
treatment records, and a letter from a private physician.  
The RO also afforded the veteran a VA examination, during 
which a VA examiner discussed the severity of the 
disabilities at issue in this appeal.  The veteran does not 
now assert that the report of this examination is inadequate 
to decide his claims.

Under the facts of this case, "the record has been fully 
developed," and "it is difficult to discern what additional 
guidance VA could have provided to the veteran regarding what 
additional evidence he should submit to substantiate his 
claim[s]."  Conway v. Principi, 353 F.3d 1369 (Fed. Cir. 
2004); see also Livesay v. Principi, 15 Vet. App. 165, 178 
(2001) (en banc) (observing that the VCAA is a reason to 
remand many, many claims, but it is not an excuse to remand 
all claims); Reyes v. Brown, 7 Vet. App. 113, 116 (1994); 
Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991) (both 
observing circumstances as to when a remand would not result 
in any significant benefit to the claimant). 

II.  Analysis of Claims

The veteran seeks higher initial evaluations for his service-
connected left hand and right thumb disabilities.  He asserts 
that the evaluations initially assigned these disabilities do 
not accurately reflect the severity of his left hand and 
right thumb disabilities.  Allegedly, his hands are 
disfigured with knots on them and hurt when hit or in cold 
weather.  

Disability evaluations are determined by evaluating the 
extent to which a service-connected disability adversely 
affects a veteran's ability to function under the ordinary 
conditions of daily life, including employment, by comparing 
his symptomatology with the criteria set forth in the 
Schedule for Rating Disabilities (rating schedule).  38 
U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 4.1, 4.2, 4.10 
(2006).  

If two evaluations are potentially applicable, the higher 
evaluation will be assigned if the disability picture more 
nearly approximates the criteria required for that 
evaluation; otherwise, the lower evaluation will be assigned.  
38 C.F.R. § 4.7 (2006).

Where an award of service connection for a disability has 
been granted and the assignment of an initial evaluation for 
that disability is disputed, separate evaluations may be 
assigned for separate periods of time based on the facts 
found. In other words, the evaluations may be "staged."  
Fenderson v. West, 12 Vet. App. 119, 125-126 (1999).  
Otherwise, with regard to a claim for increase, the present 
level of disability is of primary concern.  Francisco v. 
Brown, 7 Vet. App. 55, 58 (1994).

A disability may require re-evaluation in accordance with 
changes in a veteran's condition.  In determining the level 
of current impairment, it is thus essential that the 
disability be considered in the context of the entire 
recorded history.  38 C.F.R. § 4.1.  

Disability of the musculoskeletal system is primarily the 
inability, due to damage or infection in the parts of the 
system, to perform the normal working movements of the body 
with normal excursion, strength, speed, coordination, and 
endurance.  The examination on which an evaluation is based 
must adequately portray the anatomical damage, and the 
functional loss, with respect to all of these elements.  The 
functional loss may be due to absence of part, or all, of the 
necessary bones, joints and muscles, or associated 
structures, or to deformity, adhesions, defective 
innervation, or other pathology, or it may be due to pain, 
supported by adequate pathology and evidenced by visible 
behavior of the claimant undertaking the motion.  Weakness is 
as important as limitation of motion and a part that becomes 
painful on use must be regarded as seriously disabled.  A 
little used part of the musculoskeletal system may be 
expected to show evidence of disuse, either through atrophy, 
the condition of the skin, absence of normal callosity or the 
like.  38 C.F.R. § 4.40, 4.45 (2006).  

As regards the joints, the factors of disability reside in 
reductions of their normal excursion of movements in 
different planes.  Inquiry will be directed to these 
considerations: less movement than normal; more movement than 
normal; weakened movement; excess fatigability; 
incoordination, impaired ability to execute skilled movements 
smoothly; and pain on movement, swelling, deformity or 
atrophy of disuse.  Instability of station, disturbance of 
locomotion, interference with sitting, standing and weight-
bearing are related considerations.  38 C.F.R. 
§ 4.45; see also DeLuca v. Brown, 8 Vet. App. 202, 206-7 
(2005) (holding that VA's review of a service-connected 
musculoskeletal disability must include an assessment of the 
functional impairment caused by that disability and that, if 
the service-connected disability involves a joint rated based 
on limitation of motion, adequate consideration must be given 
to functional loss due to pain under 38 C.F.R. § 4.40, and 
functional loss due to weakness, fatigability, incoordination 
or pain on movement of a joint under 38 C.F.R. § 4.45).  
Painful, unstable, or maligned joints due to healed injury 
are entitled to at least the minimum compensable evaluation 
for the joint.  38 C.F.R. § 4.59 (2006).  

In this case, the RO has rated the veteran's left hand and 
right thumb disabilities as 20 percent and 10 percent 
disabling, respectively, pursuant to Diagnostic Code (DC) 
7122.  DC 7122 provides that a 10 percent evaluation is 
assignable for cold injury residuals with the following in 
the affected parts: arthralgia or other pain, numbness, or 
cold sensitivity.  A 20 percent evaluation is assignable for 
cold injury residuals with the following in the affected 
parts: arthralgia or other pain, numbness, or cold 
sensitivity plus tissue loss, nail abnormalities, color 
changes, locally impaired sensation, hyperhidrosis, or x-ray 
abnormalities (osteoporosis, subarticular punched out 
lesions, or osteoarthritis).  A 30 percent evaluation is 
assignable for cold injury residuals with the following in 
the affected parts: arthralgia or other pain, numbness, or 
cold sensitivity plus two or more of the following: tissue 
loss, nail abnormalities, color changes, locally impaired 
sensation,  hyperhidrosis, x-ray abnormalities (osteoporosis, 
subarticular punched out lesions, or osteoarthritis).  38 
C.F.R. § 4.104, DC 7122 (2006).

Also applicable to these claims are DCs 5217, 5221, 5224, 
5228 and 5229, which govern ratings of limitation of motion 
and ankylosis of the fingers.  Effective August 26, 2002, VA 
amended the criteria for rating limitation of motion and 
ankylosis of the digits.  See 67 Fed. Reg. 48,784, 48,787 
(2002) (codified at 38 C.F.R. § 4.71a, DCs 5216-5230 (2006)).  

Prior to August 26, 2002, a 10 percent evaluation was 
assignable for favorable ankylosis of the thumb, index finger 
or middle finger (dominant or nondominant).  A 20 percent 
evaluation was assignable for unfavorable ankylosis of the 
thumb (dominant or nondominant).  38 C.F.R. § 4.71a, DCs 
5224-5226 (2001).  An evaluation of at least 40 percent was 
assignable for favorable or unfavorable ankylosis of four 
digits of one hand.  38 C.F.R. § 4.71a, DCs 5217, 5221 
(2001).  Extremely unfavorable ankylosis was to be rated as 
an amputation under DCs 5152 through 5156.  38 C.F.R. § 
4.71a, DC 5227, Note (2001).

Effective August 26, 2002, an evaluation of a disability of 
the finger may be assigned based on limitation of motion.  A 
10 percent evaluation is assignable for limitation of motion 
of the index or long finger (dominant or nondominant) with a 
gap of one inch (2.5 cm.) or more between the fingertip and 
the proximal transverse crease of the palm, with the finger 
flexed to the extent possible, or; with extension limited by 
more than 30 degrees.  38 C.F.R. § 4.71a, DC 5229 (2006).  A 
10 percent evaluation is also assignable for limitation of 
motion of the thumb (dominant or nondominant) with a gap of 
one to two inches (2.5 to 5.1 cm.) between the thumb pad and 
the fingers, with the thumb attempting to oppose the fingers.  
A 20 percent evaluation is assignable for limitation of 
motion of the thumb (dominant or nondominant) with a gap of 
more than two inches (5.1 cm.) between the thumb pad and the 
fingers, with the thumb attempting to oppose the fingers.  
C.F.R. § 4.71a, DC 5228 (2006).     

A 10 percent evaluation is also assignable for ankylosis, 
unfavorable or favorable, of the index and long fingers 
(dominant or nondominant), and for favorable ankylosis of the 
thumb.  38 C.F.R. § 4.71a, DCs 5224-5226 (2006).  A 20 
percent evaluation is assignable for unfavorable ankylosis of 
the thumb (dominant or nondominant).  38 C.F.R. § 4.71a, DC 
5224 (2006).

In this case, the evidence establishes that the veteran's 
left hand and right thumb disability pictures do not more 
nearly approximate the criteria for higher initial 
evaluations under any applicable DC.      

During a period of active duty for training in January 1988, 
the veteran was issued ill-fitting gloves to use while 
participating in outdoor winter training.  At some point, his 
left hand began to hurt and he discovered discoloration and 
swelling in his fingers.  Medics diagnosed frostbite.  
Thereafter, beginning the next month, the veteran received 
treatment, including physical therapy, for complaints 
associated with the frostbite.  Most recently, in July 2003, 
a physician confirmed left hand and finger pain and indicated 
that x-rays established left hand arthritis.

Since incurring frostbite, the veteran has also undergone VA 
examinations of his hands.  During one such examination, 
conducted in June 2003, an examiner noted that the veteran 
had no hair growing on either thumb.  The examiner also noted 
a 30 degree flexion contracture affecting his right thumb and 
all fingers on his left hand except the thumb.  He indicated 
that, despite this finding, the veteran was able to close his 
fist, albeit with discomfort, by bringing all of his fingers 
to the distal palmar crease and then 15 degrees farther.    

During another such examination, conducted in June 2007, the 
veteran reported pain in the fingers of both hands, which 
flared up twice weekly for two to three minutes or after 
repetitive, strenuous use or grasping, cold sensitivity, 
numbness and tingling in the left fingers upon waking, and a 
decreased grip strength bilaterally.  The veteran indicated 
that he was issued a cushion mitt to wear on his left hand 
nightly while sleeping to relieve his morning paresthesias 
and dysthesias.  The veteran further indicated that his 
weakened grip strength interfered with his job because it 
necessitated obtaining assistance to subdue unruly students.

The examiner noted fixed flexion deformities of the left hand 
with obvious arthritis, confirmed on x-rays, but no abnormal 
skin color, temperature or nail formation, tissue loss, 
ulceration, obstructed blood flow, loss of sensation, or 
weakness in motor and grip strength.  The veteran's hand skin 
was warm and dry to the touch.  He had no gap distance 
between his left thumb pad and fingers and a gap distance of 
1.5 centimeters between his right thumb pad and fifth finger.  

In sum, since the veteran filed his claims for higher initial 
evaluations for his left hand and right thumb disabilities, 
the former disability has caused pain, increased during 
flare-ups and on repetitive use, and numbness and involved 
arthritis, confirmed on x-rays.  Such symptoms are 
contemplated in the 20 percent evaluation initially assigned 
this disability.  An initial evaluation in excess of 20 
percent is not assignable for this disability as the medical 
evidence rules out tissue loss, nail abnormalities, color 
changes, impaired sensation and hyperhidrosis associated with 
the left hand disability.  As well, the medical evidence 
fails to show that the veteran has ankylosis, favorable or 
otherwise, of any of his affected left hand fingers.

The latter disability has caused pain, increased during 
flare-ups and on repetitive use.  Such symptom is 
contemplated in the 10 percent evaluation initially assigned 
the veteran's right thumb disability.  An initial evaluation 
in excess of 10 percent is not assignable for this disability 
as the medical evidence fails to establish that the veteran 
has any symptom other than pain associated with the 
disability.  Moreover, the limitation of motion of his right 
thumb is not so severe as to warrant a higher initial 
evaluation under DC 5228.  

In an exceptional case, a higher initial evaluation is 
available on an extraschedular basis.  In this case, however, 
there is no indication of record that the schedular criteria 
are inadequate to evaluate either disability at issue in this 
decision.  The medical evidence does not establish that 
either of these disabilities, alone, causes marked 
interference with the veteran's employment, or necessitates 
frequent periods of hospitalization.  In light of the 
foregoing, the Board finds that the veteran's claims for 
higher initial evaluations do not present such exceptional or 
unusual disability pictures as to render impractical the 
application of the regular schedular standards.  The Board is 
therefore not required to remand these claims to the RO for 
the procedural actions outlined in 38 C.F.R. § 3.321(b)(1) 
(2006).  See Bagwell v. Brown, 9 Vet. App. 337, 338-9 (1996); 
Floyd v. Brown, 9 Vet. App. 88, 96 (1996); Shipwash v. Brown, 
8 Vet. App. 218, 227 (1995).

The rating schedule is designed to accommodate changes in 
condition and the veteran may be awarded different 
evaluations in the future should either of his disability 
pictures change.  38 C.F.R. § 4.1.  At present, however, the 
above noted evaluations are the most appropriate given the 
medical evidence of record.  

Based on the foregoing discussion, the Board concludes that 
the criteria for entitlement to higher initial evaluations 
for left hand and right thumb disabilities have not been met.  
In reaching this decision, the Board considered the complete 
history of the disabilities at issue as well as the current 
clinical manifestations and the effect each disability has on 
the earning capacity of the veteran.  38 C.F.R. 
§§ 4.1, 4.2, 4.41 (2006).  The Board also considered the 
benefit-of-the-doubt rule under 38 U.S.C.A. § 5107 (West 
2002); however, because a preponderance of the evidence is 
against each claim, the rule is not for application.


ORDER

An initial evaluation in excess of 20 percent for residuals 
of frostbite, index, middle, ring and little fingers, left 
hand, is denied.

An initial evaluation in excess of 10 percent for residuals 
of frostbite, right thumb, is denied.



______________________________________________
V. L. JORDAN
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


